DETAILED ACTION

Response to Amendment

	Amendments and response received 03/03/2022 have been entered. Claims 1, and 3-14 are currently pending in this application. Claims 1 and 3 have been amended and claim 2 has been canceled by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 1 and 3-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an anti-counterfeiting printed material comprising a background part for analyzing a distribution of CMYK after performing first color separation of an original and printing the original image as CMYK lines each having an included angle preset according to each distribution, and a latent image part formed in a first region of the background part printed with a number of CMYK lines in a ratio different from the number of CMYK lines of the background part, wherein each angle between CMYK lines is based on each distribution of CMYK obtained by the first color separation, an included angle for two colors each having a lowest distribution is arranged to be set at 105 degrees and an included angle for the remaining colors is arranged to be set at 25 degrees.  In addition, analyzing each distribution of CMYK obtained by a secondary color separation of a second region spaced apart from the first region by a preset distance, selecting a color whose sum of the distributions is greater than or equal to a preset value among the CMYK obtained by the secondary color separation in the second region, forming the latent image part by forming the color, selected according to the sum of the distributions of C/M/Y/K obtained by the secondary color separation in the 
The closest prior art, Hiroyuki Yaguchi et al (US 20070003294 A1), teaches an image forming apparatus and image processing system configured to automatically determine the density of a copy-forgery-inhibited pattern image that includes a latent image and a background image. The system is configured to produce forgery-inhibited sheets by hiding the latent image in the background of the sheet utilizing color separations. However, the prior art fails to explicitly disclose each angle between CMYK lines is based on each distribution of CMYK obtained by the first color separation, an included angle for two colors each having a lowest distribution is arranged to be set at 105 degrees and an included angle for the remaining colors is arranged to be set at 25 degrees and selecting a color whose sum of the distributions is greater than or equal to a preset value among the CMYK obtained by the secondary color separation in the second region, forming the latent image part by forming the color, selected according to the sum of the distributions of C/M/Y/K obtained by the secondary color separation in the second region, into the number of lines in a ratio different from the number of lines of the background part; and printing the background part and the latent image part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 8, 2022